RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit Rule 206
                                     File Name: 08a0004p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                                     X
                               Plaintiff-Appellant, -
 HOLLY L. STAUNCH,
                                                      -
                                                      -
                                                      -
                                                          No. 07-3315
          v.
                                                      ,
                                                       >
 CONTINENTAL AIRLINES, INC.,                          -
                              Defendant-Appellee. -
                                                     N
                      Appeal from the United States District Court
                     for the Northern District of Ohio at Cleveland.
                     No. 06-01011—James S. Gwin, District Judge.
                                 Argued: November 29, 2007
                             Decided and Filed: January 7, 2008
                  Before: KENNEDY, MARTIN, and CLAY, Circuit Judges.
                                     _________________
                                         COUNSEL
ARGUED: Martin S. Hume, Youngstown, Ohio, for Appellant. Janette M. Louard, LITTLER
MENDELSON, Cleveland, Ohio, for Appellee. ON BRIEF: Martin S. Hume, Youngstown, Ohio,
for Appellant. Janette M. Louard, Lisa A. Cottle, LITTLER MENDELSON, Cleveland, Ohio, for
Appellee.
                                     _________________
                                         OPINION
                                     _________________
         KENNEDY, Circuit Judge. Plaintiff Holly Staunch appeals the district court’s grant of
summary judgment to Defendant Continental Airlines, Inc. on her claims for interference and
retaliation under the Family Medical Leave Act of 1993 (“FMLA”), pregnancy discrimination in
violation of Section 4112.02(A) of the Ohio Revised Code, and wrongful termination in violation
of Ohio’s public policy against pregnancy discrimination. Because we find that Staunch was not
an “eligible employee” under the FMLA and her state law claims are without merit, we AFFIRM
the district court’s grant of summary judgment to Continental.
                                      BACKGROUND
       Continental hired Staunch as a flight attendant in May 1998. For most of her employment,
Staunch worked as a reserve flight attendant. As such, she was on-call and could receive flight
assignments up to two hours prior to departure.


                                               1
No. 07-3315              Staunch v. Continental Airlines                                                   Page 2


       In January 2002, Staunch discovered she was pregnant and requested intermittent leave from
Continental, which it granted. In April 2002, Staunch called-in sick to work on at least four
occasions after Continental had assigned her in-flight duties. On May 1, 2002, Staunch was placed
on maternity leave. She remained out until the end of January 2003.
        In May 2003, Staunch had two “Sick After Assignment” (“SKAA”) incidents and two or
more “Sick” (“SK”) incidents. Based on these absences, Staunch’s supervisor, Kimberly Piszczek,
set up a meeting to discuss Staunch’s attendance record1and other job performance issues. During
the meeting, which took place on September 18, 2003, Piszczek issued Staunch a “Termination
Warning.” Staunch was informed that any additional infractions during the next eighteen months
would result in termination of her employment. On September 21, 2003, Continental sent Staunch
a “Termination Warning” letter that read, in part:
        A review of your 12-month active work history indicate[s] the following instances
        of unacceptable attendance.
                 Sick September 28 – October 7, 2001 (Issued Informal Conversation)
                 Sick call after Assignment Dec. 6, 2001
                 Sick Dec. 28, 2001 – Jan. 2, 2002 (Issued Written Warning)
                 Sick Feb. 24, 2002 / Sick Call After Assignment Feb. 25, 2002
                 Short Notice Sick March 28, 2002
                 Sick call after Assignment April 10, 11, 12, 2002
                 Sick Call After Assignment April 27, 2002
                 Sick Call After Assignment May 6, 2003
                 Sick May 7, 2003
                 Sick Call After Assignment May 8, 2003
                 Sick May 10-12, 2003
        ...
        As a result of these facts and in light of your work history, which have been
        considered in arriving at a decision in this matter, you are placed on Termination
        Warning effective September 18, 2003 for 18 months of active service.
        . . . [W]hen a Flight attendant reaches Termination Warning the Flight Attendant will
        be on a single track for discipline purposes. Any infraction in Job Performance or
        Dependability may lead to termination of employment.
       On December 28 and 29, 2003, Staunch incurred a holiday sick instance without producing
a doctor’s note. Although her holiday sick call could have subjected her to termination, Continental
chose to have an informal conversation with Staunch rather than end her employment.
        On April 22, 2004, it was discovered that Staunch had flown a number of days over the
course of almost five months without a compliant safety manual. Specifically, Staunch had failed
to update her manual with Revision 23, a December 10, 2003 Federal Air Regulations(“FAR”)
safety and operations update. Supervisor Piszczek spoke with Staunch and, ultimately, allowed her
to fly on that day.
       On April 29, 2004, Piszczek and union representatives met with Staunch to inform her that
Continental had decided to terminate her employment on the basis of her job performance and

        1
         The meeting occurred on this date and not earlier because it was Staunch’s first day back at work following
a non-medical leave of absence that began in mid-May 2003.
No. 07-3315           Staunch v. Continental Airlines                                          Page 3


dependability violations. Following the meeting, Piszczek sent Staunch a termination letter stating
in part:
       Thank you for meeting with me on April 29, 2004 to discuss a Job Performance
       related issue. . . . A review of your 12-month active work history indicates the
       following:
               Sick Call After assignment April 10, 11, 12, 2002
               Sick Call After Assignment April 27, 2002
               Sick Call After Assignment May 6, 2003
               Sick May 7, 2003
               Sick Call After Assignment May 8, 2003
               Sick May 10-12, 2003 (Issued Termination Warning)
               Sick December 28-29 (Informal Conversation)
               Infraction of FAR 121.137 Missing Revision 23 dated December 10,
               2003
       Since the issue of termination warning you have incurred a sick instance and a job
       performance instance.
       At your check in on April 22, 2002, it was determined by me that you did not have
       revision 23 in your manual. Nor was your signature on the Revision Summary
       Record. You admitted during our meeting you were not sure if Revision 23 was in
       your manual. Your work schedule shows you have flown 5 months in non-
       compliance. I explained to you that either one of the above single issues could have
       led to termination of your employment.
       As a result of the facts listed above and in light of your work history, which have
       been considered in arriving at a decision in this matter you employment with
       Continental Airlines is terminated effective April 29, 2004.
        Staunch grieved her discharge through Continental’s arbitration procedure. Her grievance
was denied. She also filed a charge of discrimination with the Ohio Civil Rights Commission, which
issued a no probable cause determination. Thereafter, Staunch filed the present action against
Continental alleging (1) FMLA interference; (2) FMLA retaliation; (3) pregnancy discrimination;
and (4) wrongful discharge in violation of public policy.
       The district court granted Continental’s motion for summary judgment and dismissed
Staunch’s claims. Staunch filed this timely appeal of the district court’s decision.
                                            ANALYSIS
        We review a district court’s grant of summary judgment de novo. Bryson v. Regis Corp., 498
F.3d 561, 569 (6th Cir. 2007). Summary judgment is appropriate if the evidence shows that there
is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.
FED. R. CIV. P. 56(c). When reviewing a motion for summary judgment, we must view the facts and
draw all reasonable inferences in favor of the non-moving party. Matsushita Elec. Indus. Co., Ltd.
v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Once the moving party demonstrates an absence
of a genuine issue of material fact as to an essential element of the non-moving party’s case, the non-
moving party must set forth specific facts showing a triable issue. Id. It is not sufficient for the
party opposing summary judgment to present a “mere scintilla” of evidence; the evidence must be
such that a reasonable jury could find in her favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
252 (1986).
No. 07-3315               Staunch v. Continental Airlines                                                     Page 4


                                                          I.
        Staunch claims that Continental both interfered with her FMLA rights and retaliated against
her for exercising her FMLA rights. The FMLA guarantees “eligible employees” twelve weeks of
unpaid leave during any twelve month period for certain family or medical events, including
childbirth. 29 U.S.C. § 2612(a)(1) (2000). The statute defines “eligible employee” as “an employee
who has been employed . . . for at least 12 months by the employer with respect to whom leave is
requested . . . and . . . for at least 1,250 hours of service with such employer during the previous 12-
month period.” 29 U.S.C. § 2611(2)(A). The statute makes it unlawful for employers to interfere
with, restrain, or deny these rights, 29 U.S.C. § 2615(a)(1), and to retaliate against employees who
exercise them, 29 U.S.C. § 2615(a)(2); violators are subject to consequential damages and
appropriate equitable relief. 29 U.S.C. § 2617(a)(1).
        As an initial matter, a FMLA claim cannot be maintained by a plaintiff who was not an
“eligible employee.” Humenny v. Genex Corp., Inc., 390 F.3d 901, 905-06 (6th Cir. 2004). The
parties dispute whether Staunch qualified as an “eligible employee” under the FMLA when she
sought leave related to her pregnancy beginning on January 21, 2002. Continental asserts that
Staunch did not work 1,250 hours in the twelve months preceding her request for intermittent leave.
Continental proffered the affidavit of Mary Sturchio, Manager of Human Resources, with an
attached chart calculating Staunch’s total hours worked for Continental from January 21, 2001
through January 22, 2002 as 1,127 hours and 41 minutes. Sturchio based her calculations on
Continental records and factored in flight time, check-in time, ground time, de-brief time, and
training time. Staunch maintains that she worked more than 1,250 hours. To support her contention,
Staunch offered her sworn affidavit stating that she worked 2,323 hours and 52 minutes during the
twelve months preceding her request for leave. Her calculations were based on her own recollection
of the hours she had worked and were displayed in an undated list of task and hours. The district
court did not decide whether Staunch had worked the requisite 1,250 hours for Continental; rather,
it assumed that she was an eligible employee and granted summary judgment to Continental because
her interference and retaliation claims had no basis in law.
       To determine if an employee has worked the requisite 1,250 hours for his employer, the
FMLA directs courts to examine the principles for calculating hours of service established under the
Fair Labor Standards Act (“FLSA”). 29 U.S.C. § 2611(2)(C).2 “The determining factor is the
number of hours an employee has worked for the employer within the meaning of the FLSA. . . .
Any accurate accounting of actual hours worked under FLSA’s principles may be used.” 29 C.F.R.
§ 825.110(c) (emphasis added). If the “employer does not maintain an accurate record of hours
worked by an employee . . . the employer has the burden of showing that the employee has not
worked the requisite hours.” Id.
        In the present case, Staunch argues that Continental did not “maintain” an accurate record
of her actual hours worked. Staunch does not dispute that Continental kept proper and accurate time
records; rather, she argues that because compensation for flight attendants is based on predetermined
flight hours, Continental’s time records do not accurately reflect her actual time worked. In her
deposition, Janie DeVito, Continental’s Inflight Director, acknowledged that flight attendants are
required to perform additional duties outside of the “block hours” from the time the main cabin door
on the aircraft is closed upon departure to the time it is opened upon arrival at the destination. These
duties include reading items placed in employees’ files, reviewing briefing books, attending training
sessions, meeting with supervisors for disciplinary meetings, going through customs on international

         2
           The regulations set forth at 29 C.F.R. § 785 discuss the principles involved in determining what constitutes
working time for purposes of FLSA, as well as our analysis of FMLA’s hours of service requirement. The regulations
direct a finding that “all hours are hours worked which the employee is required to give his employer.” 29 C.F.R. §
785.1 (citing Armour & Co. v. Wantock, 323 U.S. 126 (1944); Skidmore v. Swift & Co., 323 U.S. 134 (1944)).
No. 07-3315           Staunch v. Continental Airlines                                         Page 5


flights, and waiting onboard a plane while passengers disembark (“de-brief time”). Because some
of these duties necessarily must take place outside of the flight hours on which compensation is
based, we find that Continental did not “maintain” a record of the actual hours spent performing
these duties. Thus, Continental has the burden to prove that Staunch did not work the requisite
1,250 hours.
        We find that Continental has clearly demonstrated that Staunch did not work 1,250 hours in
the twelve months preceding her request for leave. In Mary Sturchio’s Affidavit, Continental
established Staunch’s actual hours worked as 1,128 by compiling the flight attendant pay registers
detailing each flight Staunch worked and adding time required by the collective bargaining
agreement for check-in, de-briefing, training time, and ground time. Staunch attempts to refute
Continental’s calculations with an undated list of tasks and hours she compiled based on her own
recollection. But Staunch failed to present evidence of specific days and hours that she worked
performing these uncompensated tasks. This undated, generalized list does not set forth specific
facts showing a genuine issue for trial.
        Moreover, when viewed in light of the record evidence, Staunch’s general allegations
regarding the additional hours she worked prove to be inflated and unsupported. For example, flight
attendants are required to check-in anywhere from 45 minutes to 1 hour and 15 minutes before the
flight depending on the size of the plane to which they are assigned. In its calculations, Continental
credited Staunch the appropriate amount of check-in time for each of the approximately 140 flights
she worked during the relevant twelve-month period. Nevertheless, Staunch alleged that she was
entitled to an additional 250 hours of check-in time based on her own estimations. Continental,
however, had already included that time in its calculation of hours worked. Moreover, even if
Staunch is allotted one hour of check-in time as she alleges for each of the flights she worked, she
would only be entitled to 140 hours of check-in time and not the 250 hours she estimated. Similarly,
Staunch claimed that she was due an additional five hours for “customs/immigration processing in
Canada, Mexico, Caribbean.” But Continental’s flight records show that during the relevant time
period, Staunch made only two trips to Canada, and none to Mexico or the Caribbean. Any time
Staunch spent in customs in Canada is covered by check-in time and was included in Continental’s
calculation of actual hours worked.
        Therefore, we find that Staunch has failed to present sufficient evidence to create a genuine
issue of fact as to the number of hours she actually worked during the twelve-month period
preceding her request for leave. Continental’s evidence showing that Staunch worked less than the
requisite 1,250 hours stands unrefuted. Thus, Staunch was not an “eligible employee” under the
FMLA and her FMLA claims fail as a matter of law.
                                                 II.
          Staunch also claims that Continental discriminated against her because of her pregnancy in
violation of Ohio law. Ohio Revised Code Section 4112.02(A), like Title VII of the Civil Rights
Act of 1974, prohibits an employer from discriminating against an employee because of the
employee’s sex. This includes discriminating on the basis of “pregnancy, any illness arising out of
and occurring during the course of pregnancy, childbirth, or related medical conditions.” OHIO REV.
CODE § 4112.01(B). The Ohio Supreme Court has held that “federal case law interpreting Title VII
. . . is generally applicable to cases alleging violations of R.C. Chapter 4112.” Kocak v. Cmty.
Health Partners of Ohio, Inc.,400 F.3d 466, 471-72 (6th Cir. 2005) (quoting Plumbers &
Steamfitters Joint Apprenticeship Comm’n v. Ohio Civil Rights Comm’n, 421 N.E.2d 128, 131 (Ohio
1981)). Thus, because Staunch has failed to present direct evidence of pregnancy discrimination,
her claim is subject to the McDonnell Douglas burden-shifting framework applied in Title VII
discrimination claims. Tysinger v. Police Dep’t of the City of Zanesville, 463 F.3d 569, 572-73 (6th
Cir. 2006). At the outset, Staunch has the burden of presenting evidence from which a reasonable
No. 07-3315           Staunch v. Continental Airlines                                         Page 6


jury could conclude that: (1) she was pregnant; (2) she was qualified to perform her job; (3) she was
subjected to an adverse employment decision; and (4) there was a nexus between her pregnancy and
the adverse employment decision. Id. at 573. If Staunch satisfies her prima facie showing, then the
burden shifts to Continental to offer evidence of a legitimate, non-discriminatory reason for the
adverse employment action. Id. at 576. Once Continental proffers such a reason, the burden shifts
back to Staunch to show that the proffered reason was a pretext for retaliation. Id.
        While Staunch has arguably presented sufficient evidence to establish her prima facie case,
she has failed to present any evidence to create a genuine issue that Continental’s legitimate, non-
discriminatory reason for her termination was a pretext for pregnancy discrimination. Staunch may
demonstrate pretext by showing that Continental’s proffered reasons (1) have no basis in fact; (2) did
not actually motive the action; or (3) were insufficient to warrant the action. Tysinger, 463 F.3d at
576. Staunch does not dispute that the reasons advanced by Continental for her discharge have a
basis in fact because she admits that she had accumulated non-pregnancy related absences and her
flight manual was not up to date. Staunch argues, though, that her non-pregnancy absences were
insufficient to warrant the decision to place her on Termination Warning, and had she not been on
Termination Warning when she was found flying with a non-compliant manual in violation of
company policy and federal regulations, she would not have been terminated.
       Staunch claims that because Continental’s attendance policy provided that an absence or
incident is defined as any specific period of absence from work for a single reason, her absence
from work May 6–12, 2003, which she alleges was for a single reason, would only count as one sick
incident. She argues that this would not have been sufficient to place her on Termination Warning
without the inclusion of her pregnancy related absences. Therefore, Staunch argues that
Continental’s explanation that she was placed on Termination Warning for her non-pregnancy
absences was pretextual.
        While Continental’s Inflight Director, Janie Devito, acknowledged that it is Continental’s
policy to count a sick incident as any specific period of absence from work for a single reason, she
also explained that “[o]ne sick call instance may include a number of days if the employee identifies
those days when calling in sick. Each new call results in a new sick instance.” In her deposition,
Staunch testified that she called in sick after receiving an assignment on May 6. When questioned,
she could not recall whether she had let Continental know at that time that she would be absent the
following day or whether she called in sick again on May 7. Staunch admitted, however, that she
called in sick after assignment on May 8. Again, she could not recall making a phone call to
Continental on May 10, 11, or 12 to let them know that she was still sick. Tellingly, when asked if
she had called in on May 6 and told Continental she would be absent from work until May 12,
Staunch hedged before eventually admitting that she had not done so. Therefore, according to
Continental’s policy, Staunch incurred at least two SKAA incidents and two or more SK incidents
in May 2003.
        These absences, coupled with the fact that Staunch had previously received a Written
Warning for attendance, were sufficient to place Staunch on Termination Warning. Staunch knew
that her employment would be terminated if she incurred one more infraction during the eighteen-
month period in which her Termination Warning was in effect. Despite this, Staunch incurred
another SK incident on December 28–29, 2003, without providing a doctor’s note. The fact that
Continental chose to give Staunch a final reprieve is strong evidence that it’s final decision to
terminate her employment in April 2004 for flying with a non-compliant safety manual was not a
pretext for pregnancy discrimination. Thus, we find that Staunch has failed to present any evidence
to create a genuine issue that Continental’s legitimate, non-discriminatory reason for her termination
was insufficient to warrant the action.
No. 07-3315           Staunch v. Continental Airlines                                          Page 7


       Therefore, Continental is entitled to summary judgment on Staunch’s pregnancy
discrimination claim.
                                                 III.
         Finally, Staunch argues that Continental wrongfully terminated her in violation of Ohio’s
public policy against pregnancy discrimination. We find, however, that Staunch cannot maintain
a claim for wrongful discharge in violation of Ohio’s public policy because she was not employed
at will, but was employed pursuant to the terms of a collective bargaining agreement. Haynes v.
Zoological Soc’y of Cincinnati, 652 N.E.2d 948, 951 (Ohio 1995) (“[I]n order for an employee to
bring a cause of action pursuant to Greely [i.e., a claim for wrongful discharge in violation of public
policy], that employee must have been an employee at will.”); see also Klepsky v. United Parcel
Serv., Inc., 489 F.3d 264, 270-71 (6th Cir. 2007) (finding plaintiff, a union member, could not
maintain a Greely claim because he was not an employee at will). Even if she could plead such a
claim, Staunch’s failure to present sufficient evidence to support the essential elements of her
pregnancy discrimination claim likewise precludes her ability to establish a public policy claim.
Godfredson v. Hess & Clark, Inc., 173 F.3d 365, 375 (6th Cir. 1999); DeSanzo v. Titanium Metals
Corp., 351 F. Supp. 2d 769, 782-83 (S.D. Ohio 2005) (“A claim for wrongful discharge in violation
of public policy embodied in statute prohibiting discriminatory practices will fail if the underlying
discrimination claim fails.”). Therefore, we find that Continental is entitled to summary judgment
on Staunch’s claim for wrongful termination in violation of Ohio public policy.
                                          CONCLUSION
       For the aforementioned reasons, we AFFIRM the district court’s decision.